DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0121402) and in further view of Murphy et al (US 2014/0026714).
	Regarding Claim 1, Kim discloses a method for preparing metal nanoparticles using a multi-functional polymer and a reducing agent, the method comprising reacting a metal precursor with polyethyleneimine and a reducing agent in an aqueous solution.
	Kim further discloses the method comprising: (1) adding an aqueous salt solution of a metal precursor to an aqueous solution of branched polyethyleneimine to prepare a reaction solution; and (2) adding an aqueous solution of a reducing agent to the reaction solution to reduce the ions of the metallic precursor to form metallic nanoparticles within the branched polyethyleneimine.	
	Kim does not disclose a method where the reaction solution is provided in a first flow stream and the aqueous solution of reducing agent is provided in a second flow stream.  Kim is also silent with respect to a separation of the nanoparticles by a purification method selected from the group consisting of ligand exchange reaction, diafiltration, or oxygen plasma.
Murphy discloses a continuous flow method for nanoparticle synthesis, the method comprising:
(1) flowing a growth solution comprising metal precursor and a surface-capping agent or ligand and a reaction-initiating solution comprising a reducing agent into a mixing portion of a flow reactor to form a mixed solution;
(2) flowing the mixed solution through a holding portion of the flow reactor for a predetermined residence time to form a reacted solution comprising nanoparticles functionalized with a surface capping agent; and
(3) continuously removing the reacted solution from the flow reactor so as to achieve a throughput of nanoparticles of at least about 0.5 mg/min; and
(4) where the nanoparticles are separated from the surface-capping ligand by a purification system comprising diafiltration (see Figure 1A to 1D, Figure 2, [0036-0039] and [0110]).
Murphy further discloses that the continuous flow method improves control over reactant addition, higher reproducibility, real-time production monitoring, and high throughput synthesis (see [0006]).  One of ordinary skill in the art would reasonably expect that Murphy’s process could be combined with Kim with a reasonable expectation of success since Kim’s process also comprises aqueous reduction of metal salt precursor in the presence of a template.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing the metal nanoparticles as disclosed by Kim, where the synthesis comprises providing flow streams and purifying by diafiltration as disclosed by Murphy to obtain improved control, reproducibility, monitoring, and synthesis throughput.
	Regarding Claims 2-4, Kim discloses a method comprising branched polyethyleneimine (see [0034-0035]).
	Regarding Claim 5, Kim discloses a method where the aqueous salt solution comprises transition metal halide, nitrate, or sulfate in water (see [0016-0021]).	
Regarding Claim 6, Kim discloses a method where the nanoparticles comprise gold, silver, copper, palladium, platinum, ruthenium, or rhodium (see [0015]).
Regarding Claim 7, Kim discloses a method comprising adding the aqueous salt solution of a metal precursor to an aqueous solution of branched polyethyleneimine (see [0034-0035]).
Regarding Claim 8, Kim discloses a method where the reducing agent is added to the reaction solution comprising aqueous solution of the metal salt and branched polyethyleneimine.  It would also have been obvious to one of ordinary skill in the art at the time of filing of the invention for the combining of the precursor and polyethyleneimine to comprise flow streams as disclosed by Murphy to improve synthesis control, reproducibility, monitoring and throughput.
Regarding Claim 9, Kim further discloses where the reducing agent at least one selected from the group consisting of ascorbic acid, sodium hydroxide, potassium hydroxide, hydrazine, sodium hydrophosphate, glucose, tannic acid, dimethylformamide, tetrabutylammonium borohydride, sodium borohydride, and lithium borohydride (see [0025]). 
	Regarding Claim 10, Kim discloses a method producing nanoparticles with median particle diameter of 8.2 nm (see Figure 1c).
	 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Murphy as applied to Claim 11 and in further view of Enright et al (US 2011/0048171).
	As applied to claim 1, Kim and Murphy disclose a method of making metallic nanoparticles comprising providing a first flow stream comprising an aqueous reaction solution comprising branched polyethyleneimine and a metal salt, combining the first flow stream with a second flow stream comprising a reducing agent to form the metallic nanoparticles in a polyethyleneimine template; and a step for purification of the metallic nanoparticles by diafiltration.
	Kim and Murphy do not specifically disclose a method where subjecting the first flow stream to a reducing agent comprises photochemically reducing the ions of the transition metal in the first flow stream.
	Enright discloses a method for nanoparticle synthesis in a continuous flow reactor comprising:
(1) combining a metallic precursor and a radical precursor (i.e. a reducing agent that photochemically reduces the metal ions when activated by UV irradiation); and
(3) exposing a radiation source to the combined streams to activate the radical reducing agent and where the radiation is visible light or a UV light source (see [0042], [0049], Figure 2 and [0022]).
Enright further suggests that the process comprising irradiation of the metallic precursor and radical precursor allows control over the size or concentration of the nanoparticles and is ecologically friendly because it does not require harsh reducing agents and can be done at room temperature (see [0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing nanoparticles as disclosed by Kim and Murphy where the step for subjecting to a reducing agent comprises irradiating a radical precursor with a UV light source as disclosed by Enright since UV activation of a reducing agent allows control of metal nanoparticle size and is more ecologically friendly by eliminating Murphy’s harsh reducing agents.
	Regarding Claim 12, Enright discloses a UV light activated reducing agent.
	Regarding Claim 13, Enright discloses a UV light activated reducing agent.  It is well known to persons of ordinary skill in the art that the UV wavelength range is from 100 to 400 nm.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing nanoparticles comprising activation by UV light as suggested by Kim, Murphy, and Enright where the UV wavelength is any workable or optimum range within 100 to 400 nm including 254 nm and expect to reduce the metal precursor to nanoparticles absent new and unexpected results.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Murphy as applied to Claim 3 and in further view of Niu et al (Removal and Utilization of Capping Agents in Nanocatalysis, Chem. Mater. (2014), 26, 72-83).
	As applied to claim 3, Kim and Murphy disclose a method of making metallic nanoparticles comprising providing a first flow stream comprising an aqueous reaction solution comprising branched polyethyleneimine and a metal salt, combining the first flow stream with a second flow stream comprising a reducing agent to form the metallic nanoparticles in a polyethyleneimine template; and a step for purification of the metallic nanoparticles by diafiltration.
	Regarding Claim 14, Kim and Murphy do not specifically disclose a method where separating the metallic nanoparticles from the polyethyleneimine template comprises ligand exchange reaction that liberates the metal nanoparticles from the branched polyethyleneimine template.
	Niu discloses a method for making colloidal nanoparticles comprising polyethyleneimine as a capping agent (i.e. template) to inhibit nanoparticle overgrowth and aggregation (see Abstract and Figure 1).  Niu further disclose that the presence of capping agents including branched polymers such as PEI can have an adverse influence on the use of the nanoparticles as catalysts by acting as a physical barrier to catalytically active sites (See Page 74-75, Adverse Influence of Capping Agents on Catalysis).  Niu further discloses a method for removal of capping agents comprising displacing long-chain hydrocarbons by excess small molecules which have much lower boiling point and mass which is not difficult to remove by washing or evaporation (see Page 76, Col 2, ¶4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for making metallic nanoparticles as disclosed by Kim and Murphy comprising liberating the metallic nanoparticles from the branched polyethylene template by ligand exchange reaction with a small molecule as disclosed by Niu since it is an easier process for removal by washing or evaporation.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Murphy as applied to Claim 1 and in further view of Kanninen et al (Influence of ligand structure on the stability and oxidation of copper nanoparticles, J Colloid and Inter Sci. 318 (2008) 88-95).
	As applied to claim 1, Kim and Murphy disclose a method of making metallic nanoparticles comprising providing a first flow stream comprising an aqueous reaction solution comprising branched polyethyleneimine and a metal salt, combining the first flow stream with a second flow stream comprising a reducing agent to form the metallic nanoparticles in a polyethyleneimine template; and a step for purification of the metallic nanoparticles by diafiltration.
	First, it is noted that Claim 15 is interpreted as also limiting Claim 1 to wherein the step of separating the metallic nanoparticles from the branched polyalkyleneimine template comprises a ligand exchange reaction.
	Regarding Claim 15, Kim and Murphy do not specifically disclose a method where separating the metallic nanoparticles from the polyethyleneimine template comprises ligand exchange reaction that liberates the metal nanoparticles from the branched polyethyleneimine template.
	Kanninen discloses a method for making copper nanoparticles comprising preparing copper nanoparticles by reacting aqueous copper chloride solution with a lauric acid capping agent and reducing with sodium borohydride (see Page 89, Col 2, ¶2).  Kanninen further discloses ligand exchange reaction with different capping agents including alkanethiols (see Page 89, Col 1, ¶3 to Col 2, ¶3).  Kanninen further discloses that alkanethiols improve and air stability and oxidation resistance (Abstract).   Kanninen further discloses that stability and oxidation resistance is of immense importance for several applications for metal nanoparticles (see Page 88, Last Paragraph to Page 89, First Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for making metallic nanoparticles as disclosed by Kim and Murphy comprising ligand exchange reaction with an alkanethiol as disclosed by Kanninen since it alkanethiol ligands improve stability and oxidation resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/6/2022